              Case 1:21-cv-01246-CM Document 6 Filed 03/16/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KEEBA SCOTT HARRIS,
                                Plaintiff,
                    -against-                                       21-CV-1246 (CM)
PIKE COUNTY COURT OF COMMON                                              ORDER
PLEAS; UNAUTHORIZED PERSON
HAVING CUSTODY OF PETITIONER,
                                Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff filed this action pro se. On February 16, 2021, the Court transferred the matter to

the United States District Court for the Eastern District of Pennsylvania. (ECF No. 3.) On March

4, 2021, the Court received from Plaintiff a motion requesting that the Court reconsider its

February 16, 2021 order. (ECF No. 4.) On March 10, 2021, Plaintiff filed a “Petition to add the

Pennsylvania Attorney General, Temporary Restraining Order And/or Preliminary Injunction.”

(ECF No 5.) Because this Court no longer has jurisdiction over the action, Plaintiff must make

any motion challenging the transfer order in the Eastern District of Pennsylvania. All other

requests must also be made in the Eastern District of Pennsylvania.

                                             DISCUSSION

       The transfer of a case divests the transferor court of jurisdiction over the action. Drabik v.

Murphy, 246 F.2d 408, 409 (2d Cir. 1957) (holding that district court did not have jurisdiction to

rule on motion following physical transfer of case). The transferor court retains jurisdiction over

the action only if the party seeking review acts to stay the transfer “prior to receipt of the action’s

papers by the clerk of the transferee court.” Warrick v. Gen. Electric Co., 40 F.3d 736, 739 (2d

Cir. 1995).
            Case 1:21-cv-01246-CM Document 6 Filed 03/16/21 Page 2 of 2




         The Court directed that this matter be transferred to the Eastern District of Pennsylvania

on February 16, 2021, and the Clerk of Court electronically transferred the case to the Eastern

District of Pennsylvania on the same date. Plaintiff filed the motion seeking reconsideration

approximately two weeks later. Because this Court no longer has jurisdiction over the action, if

Plaintiff wishes to challenge the transfer, she must do so in the Eastern District of Pennsylvania.

Any other relief that Plaintiff seeks must also be requested in the Eastern District of

Pennsylvania. The Court denies Plaintiff’s request for reconsideration of the order transferring

this action.

                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff’s request for reconsideration (ECF No. 4) is denied. All other pending

matters (ECF No. 5) are terminated. The Clerk of Court is also directed not to accept any further

submissions under this docket number except for papers directed to the United States Court of

Appeals for the Second Circuit.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     March 16, 2021
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  2
